[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

No. 92-2113

                    CHARLES MERRILL MOUNT,
                    Plaintiff, Appellant,

                              v.

                          RYA ZOBEL,
                     Defendant, Appellee.

                                           

        APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS 
                                        

         [Hon. Joseph L. Tauro, U.S. District Judge]
                                                   

                                        

Nos. 92-2127
   92-2128

                    CHARLES MERRILL MOUNT,
                    Plaintiff, Appellant,

                              v.

                  UNITED STATES OF AMERICA,
                     Defendant, Appellee.
                                          

        APPEALS FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Rya W. Zobel, U.S. District Judge]
                                                  

                                       

                            Before

                  Torruella, Cyr and Boudin,
                       Circuit Judges.
                                     

                                        

   Charles Merrill Mount on brief pro se.
                        
   A. John Pappalardo,  United States Attorney, and  Suzanne E.
                                                               
Durrell,  Assistant  United  States  Attorney,  on Memorandum  in
     
Support of Motion for Summary Disposition for appellee in No. 92-
2113.
   A. John  Pappalardo, United  States Attorney,  and Tobin  N.
                                                               
Harvey, Assistant United States Attorney, on Memoranda in Support
    
of Motion for  Summary Disposition for  appellee in Nos.  92-2127
and 92-2128.

                                        

                         June 8, 1993
                                        

          Per  Curiam.       Having  reviewed   the  parties'
                     

submissions and  the district  court records,  we affirm  the

judgment of  dismissal in  each of  these three  consolidated

appeals.

     In No. 92-2113, Mount seeks the return of cash ($18,400)

and  property (135 "autograph  letters") that were  seized in

connection   with  his   criminal   prosecution.     In   the

alternative,  he seeks  damages  for  the "embezzlement"  and

"misappropriation"  of  such  property.     The  lower  court

properly characterized  each  of these  claims as  frivolous.

Defendant (the  district court  judge who  presided over  the

criminal trial)  is protected by absolute immunity  as to any

claim for damages.  See,  e.g., Decker v. Hillsborough County
                                                             

Attorney's  Office, 845  F.2d  17, 21  (1st  Cir. 1988)  (per
                  

curiam).  We rejected in  a previous appeal Mount's effort to

regain possession of the currency.   Mount v. United  States,
                                                            

No. 92-1576 (1st Cir. Mar. 16, 1993) (per curiam).   And Fed.

R. Crim. P.  41(e) provides the proper avenue  for his effort

to  regain possession of  the letters.   The record discloses

that he filed  such a motion  for just that purpose  on April

22, 1992,  which the  district  court denied  on January  14,

1993.

                             -3-

     The  remaining  two  appeals involve  28  U.S.C.    2255

petitions.1   In  the  first, Mount  alleges  that the  trial

court's refusal  to  subpoena, and/or  authorize  payment  of

travel  expenses  for,  various  witnesses  in  this  country

deprived  him of compulsory  process guaranteed by  the Sixth

Amendment.  We rejected a nearly identical argument on direct

appeal.   See United  States v. Mount,  896 F.2d  612, 620-21
                                     

(1st Cir.  1990).  Mount  alleges that, whereas  that earlier

argument  involved  foreign  witnesses,   his  instant  claim

involves  domestic witnesses.  Yet the only such witness here

identified  (Barbara Johnson) not  only was discussed  in the

direct  appeal  but  "eventually paid  her  own  expenses and

testified at trial."   Id. at 620.   Mount fails to  identify
                          

the  other  alleged  witnesses involved,  referring  to  them

simply  as "autograph  dealers in  New York  and  Boston" and

"associates and friends."  

     In  the  remaining  appeal, Mount  alleges  that  he was

denied  the  right  to  confront  a  "witness"  named  Rodney

Armstrong.   Yet  Armstrong did  not testify  at trial.   And

there is  no suggestion that  Mount was denied access  to the

                    

1.  The  district court dismissed each of these petitions sua
                                                             
sponte  without calling for  a response from  the government.
      
As a result, the government did  not--indeed, was unable to--
plead abuse of the writ below.  See, e.g., McCleskey v. Zant,
                                                            
111  S. Ct. 1454,  1470 (1991); Whittemore  v. United States,
                                                            
986  F.2d 575,  578 (1st  Cir. 1993) ("The  burden is  on the
government to first plead abuse of the writ.").  We therefore
will address the   2255 petitions on the merits.  

                             -4-

notes  of the relevant FBI interview or was himself precluded

from calling Armstrong as  a witness.  As such, this claim is

likewise baseless. 

     The  judgments are  affirmed.   The  motion for  default
                                                             

judgment in No. 92-2127 is denied.
                                  

                             -5-